Hart, J. Tbis was a bill to redeem land sold for taxes filed by Salina Phillips against John W. Gamble. Tbe complaint alleges that tbe plaintiff, Salina Phillips, was tbe daughter of C. C. Wyatt, who on January 4, 1894, died owning and occupying as bis homestead a forty-acre tract of land situated in St. Francis County, Arkansas. That tbe land was duly sold for tbe nonpayment of taxes on June 12, 1899, to A. B. Ferrell, and a tax deed was made to tbe purchaser on tbe 3d day of March, 1902. That Ferrell conveyed tbe land so purchased by him to John T. Young and John T. Young conveyed tbe same to tbe defendant, John W. Gamble. The answer specifically denies that tbe plaintiff has any right to redeem and asks that tbe complaint be dismissed for want of-equity. There is no controversy about tbe facts, and tbe proof establishes that tbe land was tbe homestead of C. C. Wyatt at tbe time of bis death in January, 1894, and that tbe plaintiff at tbe time of filing ber complaint was twenty years and seven months old. The chancellor entered' a decree in favor of tbe plaintiff and tbe defendant has appealed. Tbe right of redemption from tax sales does not exist except as permitted by statute. Therefore, in tbe case of Smith v. Macon, 20 Ark. 17, tbe court held that, under tbe revenue system of tbis State as it then existed, infants bad no longer time than other persons to redeem their land sold for taxes. By a section of tbe revenue act of 1873, which is section 7095 of Kirby’s Digest, minors are given two years after reaching majority to redeem their lands sold during their minority for taxes. And this right is a privilege to defeat the tax deed by its assertion at any time within two years after reaching majority. Hodges v. Harkleroad, 74 Ark. 343; Smith v. Thornton, 74 Ark. 572. In the case of Cowley v. Spradlin, 77 Ark. 190, the court held that the homestead estate is a sufficient interest to enable a minor to redeem the entire estate from a tax sale and that a minor had only the privilege of re-' deeming “from and after the sale” until the expiration of two years after he had reached his majority. The plaintiff was a female and became of full age when she was eighteen years old. Section 3756, Kirby’s Digest. As we have already seen, her right to redeem comes from the statute exclusively and can be asserted only in the manner there prescribed. The undisputed facts show that the plaintiff did not attempt to exercise her right to redeem until more than two years after reaching her majority. And it follows that her bill to redeem was not filed in time. Counsel for the plaintiff contend that her right to redeem was extended to three years by section 5075 of Kirby’s Digest, which reads as follows: “If any person entitled to bring any action, under any law of this State, be, at the time of the accrual of the cause of action, under twenty-one years of age, or insane or imprisoned beyond the limits of the State, such person shall be at liberty to bring such action within three years next after full age, or such disability may be removed.” We do not think that this section of the statute has any application whatever to plaintiff’s right of redemption from the tax sale. The reasoning of the court in the case of Sparks v. Farris, 71 Ark. 117, leads to-the conclusion that in ‘suits to redeem from tax sales, the statutes, having relevance to the right or privilege of redemption alone, are applicable. As we have already seen, section 7095 of Kirby’sv Digest is a part of the revenue system of the State and was passed by the Legislature in the exercise of its power to levy and collect taxes. The section, by prescribing the terms on which and the time during which minors might redeem their lands when sold for taxes, necessarily excludes any terms or period of time not therein contained. The right to redeem is wholly statutory and we can not read into the statute any other statutes which are not a part of the revenue system, and which we can not find that the Legislature intended to be a part of it. It follows that the decree must be reversed and the cause remanded with directions to the chancellor to dismiss thé complaint for want of equity.